DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “A” should be –a--.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of copending Application No. 17/513,459 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clearly understood because “the liftgate opening” lacks a clear antecedent basis.  Further, liftgate is not used in accordance with the accepted meaning in the art.  A liftgate is a gate pivotally coupled at its upper end, usually to a roof of a vehicle, that must be lifted to open.  Element (22) is best described as a tailgate.  
Claim 1 is not clearly understood because “the truck bed” lacks a clear antecedent basis.
Claim 2 is not clearly understood because “the side truck bed wall” lacks a clear antecedent basis.
Claim 3 is not clearly understood because “the front end” and “the rear end” lack a clear antecedent basis.  
Claim 5 is not clearly understood because “the truck gate” lacks a clear antecedent basis.
Claim 6 is not clearly understood because “the outer surface” lacks a clear antecedent basis.
Claim 7 is not clearly understood because “the inner door surface”, “the surfaces”, “the interior”, and “the truck bed” lack a clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (9,027,984).
Bates discloses access doors (30) for an open bed vehicle including a front wall, two side walls, and a rear wall, as shown in Figures 2 and 3.  The access doors (30) comprise door portions (30) in each side wall such that each door portion (30) rotates about a substantially vertical hinge axis to provide access to the truck bed, as shown in Figure 3.  In reference to claim 6, the door (30) has an outer surface forming a show surface contour and paint matching a surface of the vehicle, as shown in Figures 1 and 2.  In reference to claim 7, an inner door surface matches the interior surface of the truck bed, as shown in Figure 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (9,027,984) in view of Thelen et al. (7,686,365).
Bates discloses the hinge for the door (30) is near the front end of the bed, as shown in Figure 3.  In reference to claim 4, a latch is inherently operated by handle (36) because the handle is disclosed to release a connection between the door (30) and the sidewall (21), as disclosed on lines 21-28 of column 6. In reference to claim 5, doors (30) are provided on both sides of the truck gate, as shown in Figures 1-3.  However, Bates does not disclose the access door is a pair of doors closing one opening.
Thelen et al. teaches providing a pair of doors that are attached to a sidewall about vertical hinges and meet in a middle, as shown in Figure 2b.  In reference to claim 3, one of the doors is connected to a rear end of the bed by vertical hinges, as shown in Figure 2b.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional door that is connected to the sidewall of Bates about a vertical hinge axis near the rear end of the bed, as taught by Thelen et al., to increase the size of the access opening to the bed while maintaining a small clearance needed to open the doors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 10, 2022